Exhibit 10.1

OWENS & MINOR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

INTRODUCTION

The Board of Directors of Owens & Minor, Inc. determined that the adoption of
the Owens & Minor, Inc. Supplemental Executive Retirement Plan (the Plan) should
assist it in attracting and retaining those employees whose judgment, abilities
and experience will contribute to its continued progress and success. The Board
of Directors also determined that the Plan should further those objectives by
providing retirement and related benefits that supplement the amounts payable
under the tax-qualified plans maintained by Owens & Minor, Inc.

The Plan is effective July 1, 1991. Prior to that date Owens & Minor, Inc.
agreed to pay certain supplemental retirement and related benefits to selected
executive and management employees in accordance with the terms of individual
Executive Salary Continuation Agreements. The Plan supersedes each of the
Executive Salary Continuation Agreements in effect on July 1, 1991, except in
the case of such agreements for which benefit payments became due before July 1,
1991. The Plan was subsequently amended and restated twice, effective July 1,
2000 and April 1, 2004, respectively. Individuals who were eligible to
participate in the Plan prior to July 1, 2000, but who are not eligible to
participate in the Plan, as amended and restated effective July 1, 2000 and
April 1, 2004, are listed on Exhibit I and are subject to the Plan in the form
attached as Exhibit II.

The Plan is further amended and restated, effective as of January 1, 2005, to
comply with requirements applicable to certain nonqualified deferred
compensation plans under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any Treasury Regulations promulgated thereto. Vested
benefits under the Plan as of December 31, 2004 generally are not subject to the
provisions of Section 409A of the Code or any Treasury Regulations promulgated
thereto. Such Plan benefits may be paid to Participants pursuant to the terms of
the Plan in effect on October 3, 2004 and without regard to the limitations of
Section 409A of the Code or any Treasury Regulations promulgated thereto.

The Plan is intended to provide an unfunded supplemental retirement benefit to a
select group of management and highly compensated employees as such terms are
used in Sections 201, 301, and 501 of the Employee Retirement Income Security
Act of 1974, as amended. The Plan must be interpreted and administered in a
manner that is consistent with that intent.

ARTICLE I

DEFINITIONS

 

1.01. 401(k) Plan Benefit

401(k) Plan Benefit means the monthly benefit that would be payable to the
Participant if the portion of the Participant’s account balance in the Savings &
Protection Plan for Teammates of Owens & Minor, Inc. attributable to
nondiscretionary employer contributions were converted to an annuity (i) payable
for the lifetime of the Participant, with no survivor benefits, (ii) using as

 

  1   Revised January 1, 2005



--------------------------------------------------------------------------------

factors to effect the conversion the “applicable mortality table” and
“applicable interest rate” as defined in Section 417(e)(3)(A)(ii) of the Code,
and (iii) commencing as of the Participant’s Early Retirement Date (in the case
of the payment of an Early Retirement Allowance) or as of the Participant’s
Normal Retirement Date (in the case of the payment of a Normal Retirement
Allowance) or as of the date of the Participant’s termination of employment
under Section 3.04 (in the case of a payment of a Change in Control Allowance)
or as of December 31, 2004 (in the case of the calculation of the Participant’s
Grandfathered Benefit). The 401(k) Plan Benefit shall be taken into account in
determining the amount payable to the Participant under this Plan regardless of
the benefit the Participant actually receives under the Savings & Protection
Plan for Teammates of Owens & Minor, Inc.

 

1.02. 409A Benefit

409A Benefit means the benefit payable under the Plan determined under clause
(a) or (b), as applicable.

(a) For a Participant who, on December 31, 2004, has neither (i) attained age 65
nor (ii) attained age 55 and completed a number of Years of Service that, when
added to the Participant’s age on December 31, 2004, equals at least 70, the
409A Benefit shall be the retirement allowance payable to such Participant under
the applicable provisions of the Plan.

(b) For a Participant who, on December 31, 2004, has (i) attained age 65 or
(ii) attained age 55 and completed a number of Years of Service that, when added
to the Participant’s age on December 31, 2004, equals at least 70, the 409A
Benefit shall be the portion of the Normal Retirement Allowance or Early
Retirement Allowance payable to such Participant under Section 3.01 or 3.02, as
applicable, that exceeds the Participant’s Grandfathered Benefit as of the date
such benefits commence.

 

1.03 Affiliate

Affiliate means any “subsidiary corporation” or “parent corporation” (within the
meaning of Section 425 of the Code) of the Company.

 

1.04. Applicable Percentage

Applicable Percentage means the percentage set forth in clause (a), (b) or
(c) as applicable:

(a) for a Participant who reached his Normal Retirement Date, his Early
Retirement Date or otherwise became entitled to receive a benefit under Article
III of the Plan prior to April 1, 2004: 65% with respect to the Early Retirement
Allowance and Normal Retirement Allowance and Change in Control Allowance of a
Senior Officer; 55% with respect to the Early Retirement Allowance and Normal
Retirement Allowance and Change in Control Allowance of a Holding Company Vice
President; and 45% with respect to the Early Retirement Allowance and Normal
Retirement Allowance and Change in Control Allowance of a Regional Vice
President;

(b) for a Participant who reached his Normal Retirement Date, his Early
Retirement Date or otherwise became entitled to receive a benefit under Article
III of the Plan on or after April 1,

 

  2   Revised January 1, 2005



--------------------------------------------------------------------------------

2004; 60% with respect to the Early Retirement Allowance and Normal Retirement
Allowance and Change in Control Allowance of a Senior Officer; 50% with respect
to the Early Retirement Allowance and Normal Retirement Allowance and Change in
Control Allowance of a Holding Company Vice President; and 35% with respect to
the Early Retirement Allowance and Normal Retirement Allowance and Change in
Control Allowance of an individual holding any other titled position at the
Company or an Affiliate; provided, however, that notwithstanding the foregoing
provisions in this clause (b), the Applicable Percentage shall remain at 65% for
determining benefits payable under Article III to Gil Minor, Craig Smith and
Henry Berling and at 60% for determining benefits payable under Article III to
Dick Bozard and Hugh Gouldthorpe; and

(c) for any benefit that becomes payable on behalf of a Participant under
Section 4.01 of the Plan, 25% with respect to payments on behalf of a Senior
Officer and 15% with respect to payments on behalf of a Holding Company Vice
President, a Regional Vice President or any individual holding any other titled
position at the Company or any Affiliate.

 

1.05. Beneficiary

Beneficiary means a Participant’s Spouse or one or more Lineal Descendants
designated on a Beneficiary Designation Form by a Participant in accordance with
procedures established by the Committee. If the Participant makes a valid
designation of more than one Beneficiary then the Beneficiaries who survive the
Participant shall receive a percentage interest in the benefit payable under the
Plan in accordance with the Participant’s instruction or, absent such
instruction, shall receive equal interests. If there is no valid Beneficiary
designation by the Participant, or the designated Beneficiary does not survive
the Participant, the Participant’s Beneficiary is the first of the following:
the Participant’s surviving Spouse and the Participant’s Lineal Descendants per
stirpes who survive the Participant.

 

1.06. Beneficiary Designation Form

Beneficiary Designation Form means a form acceptable to the Committee used by a
Participant according to this Plan to name the Beneficiary or Beneficiaries who
will receive all benefits under this Plan if he or she dies.

 

1.07. Board

Board means the Board of Directors of the Company.

 

1.08. Cause

Cause means a Participant’s conviction of a felony involving dishonestly
directed against the Company or an Affiliate or a Participant’s conviction of a
crime of moral turpitude that is injurious to the business reputation of the
Company or an Affiliate.

 

1.09. Change in Control

Change in Control means that

 

  (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any Company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that Company
securities acquired directly from the Company shall be disregarded for this
purpose;

 

  3   Revised January 1, 2005



--------------------------------------------------------------------------------

  (ii) during any period of two consecutive years (not including any period
prior to July 1, 2000), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (ii) or (iv) of this Section) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of a majority of the directors then still in office who
either (x) were directors at the beginning of such period or (y) were so elected
or nominated with such approval, cease for any reason to constitute at least a
majority of the Board;

 

  (iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other Company, other than (x) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(y) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 20% of the combined voting power of the Company’s then
outstanding securities; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

1.10. Change in Control Allowance

Change in Control Allowance means the benefit described in Section 3.04.

 

1.11. Code

Code means the Internal Revenue Code of 1986, as amended.

 

  4   Revised January 1, 2005



--------------------------------------------------------------------------------

1.12. Committee

Committee means the Compensation and Benefits Committee of the Board.

 

1.13. Company

Company means Owens & Minor, Inc.

 

1.14. Early Retirement Allowance

Early Retirement Allowance means the benefit described in Section 3.02.

 

1.15. Early Retirement Date

Early Retirement Date means the first day of a month coincident with or
following a Participant’s Retirement at or after attaining age 55 and after
completing a number of Years of Service that, when added to the Participant’s
age at the time of the Participant’s Retirement, equals at least 70.

 

1.16. Final Average Pay

Final Average Pay means the amount determined under clause (a) or (b), as
applicable:

(a) for a Participant who reached his Normal Retirement Date or Early Retirement
Date or otherwise became entitled to receive benefits under the Plan prior to
April 1, 2004, the total of (i) plus (ii), divided by 60, where: (i) is the base
monthly salary of a Participant, whether paid in cash or shares of the Company’s
stock, during the 60 months preceding the applicable date of reference; and
(ii) is the Participant’s annual bonus, whether paid in cash or shares of the
Company’s stock, earned for the year in which Participant Retires or otherwise
becomes entitled to receive benefits under the Plan and the four immediately
preceding years; and

(b) for a Participant who reached his Normal Retirement Date or Early Retirement
Date or otherwise became entitled to receive benefits under the Plan on or after
April 1, 2004, the highest 60-consecutive month average of (i) plus (ii), for
the last 120 months preceding the applicable date of reference, where: (i) is
the base monthly salary of a Participant, whether paid in cash or shares of the
Company’s stock; and (ii) is the Participant’s annual bonus, paid over the same
60-consecutive month period, whether paid in cash or shares of the Company’s
stock; provided that no more than 5 annual bonuses shall be included in the
calculation of Final Average Pay under this clause (b) and provided further,
that if a higher average results from calculating a Participant’s Final Average
Pay using the total of (i) plus (ii) under this clause (b), divided by 60,
where: (i) is the base monthly salary of the Participant, paid in cash or shares
of the Company’s stock, during the 60 consecutive months preceding the
applicable date of reference and (ii) is the Participant’s annual bonus, paid in
cash or shares of the Company’s stock, earned for the year in which the
Participant Retires or otherwise becomes entitled to receive benefits under the
Plan and the four immediately preceding years, then such higher average shall be
the Participant’s Final Average Pay.

 

  5   Revised January 1, 2005



--------------------------------------------------------------------------------

The following rules shall apply for purposes of determining a Participant’s
Final Average Pay under clause (a) or (b) above: (i) if any portion of a
Participant’s base salary or annual bonus is paid pursuant to the issuance of
shares of the Company’s stock, such shares shall be valued on the date of
issuance, whether or not the stock is then vested; (ii) a Participant’s Final
Average Pay shall be determined without regard to any compensation reductions or
deferrals under Section 125 or 401(k) of the Code; (iii) a Participant’s Final
Average Pay shall not include amounts paid as an automobile allowance or other
amounts that are in addition to his or her regular base monthly salary and
(iv) any period in which a Participant suffers a Total and Permanent Disability
shall be disregarded in determining his or her Final Average Pay.

 

1.17. Good Reason

Good Reason means that after a Change in Control, (a) the Participant does not
receive salary increases comparable to the salary increases that the Participant
received in prior years or, if greater, that other employees in comparable
positions receive in the current year; or (b) the Participant’s compensation or
employment related benefits are reduced; or (c) the Participant’s status,
title(s), office(s), working conditions, or management responsibilities are
diminished (other than changes in reporting or management responsibilities
required by applicable federal or state law); or (d) the Participant’s place of
employment is relocated more than fifty (50) miles from his or her place of
employment immediately before the Change in Control, without the Participant’s
consent. A Participant’s resignation will not be considered for Good Reason
unless it occurs within six months after an event described in subsection (a),
(b), (c), or (d) of the preceding sentence, or within six months after the last
in a series of such events.

 

1.18. Grandfathered Benefit

Grandfathered Benefit means the portion of the Normal Retirement Allowance or
Early Retirement Allowance described in the following sentences that is payable
to a Participant who, on December 31, 2004, (a) was employed by the Company or
an Affiliate and (b) either (i) had attained age 65 or (ii) had attained age 55
and completed a number of Years of Service that, when added to the Participant’s
age on December 31, 2004, equals at least 70. The Grandfathered Benefit shall be
computed under Section 3.01 or 3.02, as applicable, based on the Participant’s
Final Average Pay, Qualified Defined Benefit Plan Benefit, 401(k) Plan Benefit,
Social Security Benefit and any other defined benefit pension plan benefits as
of December 31, 2004. The Grandfathered Benefit shall be computed taking into
account any actuarial adjustments required under Section 3.02 or to reflect the
actual date benefits commence to be paid.

 

1.19. Holding Company Vice President

Holding Company Vice President means an individual who holds the title of Vice
President of the Company.

 

1.20. Lineal Descendant

Lineal Descendant means a Participant’s child, grandchild, or great-grandchild,
or child of any of the foregoing persons. References in this Plan to a
Participant’s Lineal Descendants or to a child, grandchild, or great-grandchild
or child of any of the Participant or any Lineal Descendant shall include
adopted persons.

 

  6   Revised January 1, 2005



--------------------------------------------------------------------------------

1.21. Normal Retirement Allowance

Normal Retirement Allowance means the benefit described in Section 3.01.

 

1.22. Normal Retirement Date

Normal Retirement Date means the first day of a month coincident with or
following a Participant’s Retirement after the Participant has attained age 65.

 

1.23. Participant

Participant means an individual who has been selected to participate in the Plan
in accordance with Article II.

 

1.24. Plan

Plan means the Owens & Minor, Inc. Supplemental Executive Retirement Plan.

 

1.25. Qualified Defined Benefit Plan

Qualified Defined Benefit Plan means a defined benefit pension plan that is
maintained by the Company or an Affiliate and which satisfies the requirements
of Section 401(a) and related sections of the Code.

 

1.26. Qualified Defined Benefit Plan Benefit

Qualified Defined Benefit Plan Benefit means the monthly benefit that would be
payable to the Participant from all Qualified Defined Benefit Plans in the form
of an annuity payable for the lifetime of the Participant with no survivor’s
benefits. The amount of the Qualified Defined Benefit Plan Benefit shall be
determined as an annuity commencing as of the Participant’s Early Retirement
Date (in the case of the payment of an Early Retirement Allowance) or as of the
Participant’s Normal Retirement Date (in the case of the payment of a Normal
Retirement Allowance) or as of the date of the Participant’s termination of
employment under Section 3.04 (in the case of a payment of a Change in Control
Allowance) or as of December 31, 2004 (in the case of the calculation of the
Participant’s Grandfathered Benefit). The Qualified Defined Benefit Plan Benefit
shall be taken into account in determining the amount payable to the Participant
under this Plan regardless of the benefit the Participant actually receives
under any Qualified Defined Benefit Plan.

 

1.27. Regional Vice President

Regional Vice President means an individual who holds the title of Regional Vice
President of the Company.

 

  7   Revised January 1, 2005



--------------------------------------------------------------------------------

1.28. Retire and Retirement

Retire and Retirement mean a Separation From Service from the Company and its
Affiliates (i) at or after the attainment of age 55 and after completing a
number of Years of Service that, when added to Participant’s age at the time of
such Separation From Service, equals at least 70 or (ii) at or after the
attainment of age 65.

 

1.29 Senior Officer

Senior Officer means an individual who holds the title of Senior Vice President
of the Company or an Affiliate or who holds a position with the Company or an
Affiliate that is more senior than Senior Vice President.

 

1.30. Separates From Service and Separation From Service

Separates From Service and Separation From Service mean, as of any given date,
the termination of a Participant’s employment with the Company and its
Affiliates as contemplated by Treasury Regulation Section 1.409A-1(h) on account
of death, retirement or otherwise. Whether a Participant has experienced a
termination of employment for purposes of this definition shall be determined by
the Committee in accordance with Treasury Regulations Section 1.409A -1(h)(ii).
Consistent with the foregoing, the Committee shall make such determination based
on whether the relevant facts and circumstances indicate that the Participant
and the Company or Affiliate reasonably anticipate that either (a) no further
services will be performed by the Participant for the Company or any Affiliate
after such date (whether as an employee or an independent contractor) or (b) the
bona fide services to be performed by the Participant (whether as an employee or
an independent contractor) after such date would permanently decrease to no more
than twenty (20) percent of the average level of such services provided by the
Participant over the thirty-six (36)-month period immediately preceding such
date (or if the Participant has been providing services to the Company or an
Affiliate for a period less than thirty-six (36) months, the full period of
services to such employer). The Committee may designate an alternative
percentage for a reasonably anticipated permanent decrease in the level of bona
fide services that will constitute a Separation From Service in accordance with
the provisions of Treasury Regulations Section 1.409A-1(h)(ii).

In addition to the foregoing, the following rules shall apply to determine
whether an individual has experienced a Separation From Service:

(a) if an individual provides services to the Company or an Affiliate both as an
employee and a member of the Board or a member of the board of directors of an
Affiliate [(or any analogous position with respect to a non-corporate
Affiliate)], the services that such individual provides as a director shall not
be taken into account in determining whether such individual has experienced a
Separation From Service to the extent provided in treasury Regulations
Section 1.409A-1(h)(1)-(5); and

(b) the Committee will determine the extent to which an individual who is not
providing services to the Company or an Affiliate on account of a military
leave, sick leave or other bona fide leave of absence, including an unpaid leave
of absence, shall be treated as having a Separation From Service consistent with
the provisions of Treasury Regulations Section 1.409A-1(h)(i) and (ii).

 

  8   Revised January 1, 2005



--------------------------------------------------------------------------------

1.31. Social Security Benefit

Social Security Benefit means the monthly benefit that the Participant is
entitled to receive under Section 215 of the Social Security Act, without regard
to any reduction in such benefit on account of excess earnings and without
regard to whether the Participant elects to receive such benefit. The amount of
the Social Security Benefit shall be determined as of the Participant’s Early
Retirement Date (in the case of the payment of an Early Retirement Allowance) or
as of the Participant’s Normal Retirement Date (in the case of the payment of a
Normal Retirement Allowance) or as of the date of the Participant’s termination
of employment under Section 3.04 (in the case of a payment of a Change in
Control Allowance) or as of December 31, 2004 (in the case of the calculation of
the Participant’s Grandfathered Benefit) and shall be reduced by .333% for each
month by which the month in which the Participant’s Retirement or other
termination of employment occurs precedes the month in which the Participant
will attain age 62.

 

1.32. Specified Employee

Specified Employee means a “specified employee” as defined in Treasury
Regulations Section 1.409A-1(i) which is a Participant who, as of the date of
his or her Separation From Service, is a “key employee” of the company or any
Affiliate within the meaning of clauses (i), (ii) or (iii) of
Section 416(i)(1)(A) of the Code (such provisions applied in accordance with the
Treasury Regulations promulgated under Section 416 of the Code and disregarding
section 416(i) (5) of the Code) at any time during the 12-month period ending on
a “specified employee identification date.” If a Participant is a key employee
as of a “specified employee identification date,” the Participant is treated as
a key employee under the Plan for the entire 12-month period beginning on the
“specified employee effective date.”

The following definitions apply for purposes of determining whether a
Participant is a Specified Employee for purposes of the Plan:

(a) the Plan’s “specified employee identification date” shall be December 31 of
each calendar year; provided, however, the Committee may at any time and from
time to time designate a different “specified employee identification date”
pursuant to and in accordance with Treasury Regulations Section 1.409A-1(i)(3);
and provided, further however, that such change shall not be effective for a
period of twelve (12)months;

(b) the Plan’s “specified employee effective date” shall be the first day of the
fourth month following the applicable specified employee identification date
described above. The Committee may designate a different “specified employee
effective date” pursuant to and in accordance with Treasury Regulations
Section 1.409A(1)(i); and

(c) the definition of “compensation” used for purposes of identifying a “key
employee” under clauses (i), (ii) or(iii) of Section 416(i)(1)(A) of the Code
shall be the definition set forth in Treasury Regulations Section 1.415(c)-2(a)
and applied as if the Company or Affiliate thereof were not using any safe
harbor provided in Treasury Regulations Section

 

  9   Revised January 1, 2005



--------------------------------------------------------------------------------

1.415(c)-2(d), were not using any of the elective special timing rules provided
in Treasury Regulations Section 1.415(c)-2(e), and were not using any of the
elective special rules provided in Treasury Regulations Section 1.415(c)-2(g).
The Committee may, in its discretion, designate a different definition of
“compensation” in order to identify “key employees” during a particular period
pursuant to and in accordance with Treasury Regulations Section 1.409A-1(i)(2).

 

1.33. Spouse

Spouse means the person to whom the Participant is legally married on the date
of reference.

 

1.34. Total and Permanent Disability

Total and Permanent Disability means a disability which (i) resulted from bodily
or mental injury or disease, (ii) has existed continuously for at least six
months and (iii) in the opinion of the Committee prevents the Participant from
performing his or her regularly assigned duties with the Company and its
Affiliates. The Committee may require the Participant to prove his or her
continued Total and Permanent Disability once during each calendar year and
absent such proof the Total and Permanent Disability shall be deemed to have
ceased.

 

1.35. Treasury Regulations

Treasury Regulations means final and temporary regulations promulgated under the
Code by the United States Department of Treasury.

 

1.36. Years of Service

Years of Service means the total years of service credited to a Participant for
purposes of determining his or her vested or nonforfeitable interest in a
Qualified Defined Benefit Plan. Notwithstanding the foregoing, a Participant
shall be credited with Years of Service during a period of Total and Permanent
Disability as if he or she was employed by the Company during such period.

ARTICLE II

PARTICIPATION

Consistent with the purposes of the Plan and the Company’s intent in adopting
the Plan, the Committee shall designate employees of the Company and its
Affiliates who are eligible to participate in the Plan. An individual shall
remain a Participant only so long as the Committee continues such designation;
provided, however, that a designation may not be changed or revoked after that
Participant has reached his Early Retirement Date or Normal Retirement Date, or
that Participant or his or her Beneficiary has become entitled to a benefit
under the Plan, or during a period in which the Participant suffers a Total and
Permanent Disability. Further, a designation may not be changed or revoked after
a Change in Control.

Membership on the Board or a committee of the Board (other than the Committee)
shall not by itself render an individual ineligible to participate in the Plan.
An individual who is a member of the Committee may not participate in the Plan
during his or her service on the Committee.

 

  10   Revised January 1, 2005



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT AND CHANGE IN CONTROL ALLOWANCES

 

3.01. Normal Retirement Allowance

Except as provided in Section 3.03(b) and subject to the requirements of Article
V and Section 8.01, a Normal Retirement Allowance shall be payable to a
Participant who Retires on or after his or her Normal Retirement Date. The
monthly Normal Retirement Allowance shall be the difference between (i) and
(ii) below where

 

(i) =

  the Applicable Percentage of the Participant’s Final Average Pay (determined
as of his or her Normal Retirement Date) and

(ii) =

  the sum of the Qualified Defined Benefit Plan Benefit and the 401(k) Plan
Benefit and the Social Security Benefit and the defined benefit pension plan(s)
benefits(s) of any other prior employer or employers.

 

3.02. Early Retirement Allowance

Except as provided in Section 3.03(b) and subject to the requirements of Article
V and Section 8.01, an Early Retirement Allowance shall be payable to a
Participant who Retires on or after his or her Early Retirement Date and before
his or her Normal Retirement Date. The monthly Early Retirement Allowance shall
be equal to the benefit calculated in Section 3.01, but determined as of the
Participant’s Early Retirement Date, reduced by .333% for each month by which
the month in which Participant’s Early Retirement Date occurs precedes the month
in which he or she would first have become eligible for a Normal Retirement
Allowance. Notwithstanding the foregoing, the .333% reduction referenced in the
preceding sentence shall not apply to a Participant who Retires at or after
attainment of age 62 and after completing 20 Years of Service and before his or
her Normal Retirement Date, so that the monthly Early Retirement Allowance for
such a Participant shall be equal to the benefit calculated in Section 3.01, but
determined as of the Participant’s Early Retirement Date.

 

3.03. Payment of Retirement Allowances

(a) The payment of the retirement allowance payable under Section 3.01 or
Section 3.02 to a Participant who is not a Specified Employee as of the date he
or she Retires shall begin on the 15th day of the month following the month in
which the Participant Retires. The payment of the retirement allowance shall
continue to be paid as of the 15th day of each month thereafter until the month
in which the Participant dies. No further retirement allowance payments will be
made under Section 3.01 or Section 3.02 following the month in which the
Participant dies.

(b) The following provisions apply to the payment of the retirement allowance
payable under Section 3.01 or Section 3.02 to a Participant who is a Specified
Employee as of the date he or she Retires.

 

  11   Revised January 1, 2005



--------------------------------------------------------------------------------

(i) The payment of the Participant’s Grandfathered Benefit shall begin on the
15th day of the month following the month in which the Participant Retires.

(ii) The payment of the Participant’s 409A Benefit shall begin on the 15th day
of the month that is seven months following the month in which the Participant
Retires. The monthly retirement allowance paid to such Participant on the 15th
day of such seventh month shall include any amounts that would have been paid to
the Participant under Section 3.03(b)(i) had the six month delay described in
this clause (ii) not been in effect.

The payment of the retirement allowance described in this Section 3.03 shall
continue to be paid as of the 15th day of each month after the first month
specified in clauses (i) and (ii) above until the month in which the Participant
dies. No further retirement allowance payments will be made under Section 3.01
or Section 3.02 following the month in which the Participant dies.

 

3.04. Change in Control Allowance

(a) Except as provided in Section 3.05(b) and subject to the requirements of
Article V and Section 8.01, a Change in Control Allowance shall be payable to a
Participant who experiences a Separation From Service by reason of (a) his or
her termination by the Company or an Affiliate (other than for Cause) or (b) who
resigns his or her employment with the Company or an Affiliate with Good Reason
following a Change in Control, but prior to his or her Early Retirement Date or
Normal Retirement Date. The monthly Change in Control Allowance shall be equal
to (i) the benefit calculated in Section 3.01, but determined as of the date of
Participant’s Separation From Service in accordance with this Section 3.04,
multiplied by (ii) a fraction, the numerator of which is the number of Years of
Service that the Participant has accrued on the date of his or her Separation
From Service under this Section 3.04, and the denominator of which is the number
of Years of Service that the Participant would have accrued if he or she had
remained in the continuous employ of the Company and its Affiliates through the
earlier of the date that he or she would first have become eligible for an Early
Retirement Allowance and the date that he or she would first have become
eligible for a Normal Retirement Allowance; reduced by (iii) .333% for each
month by which the month in which Participant Separates From Service under this
Section 3.04 precedes the month in which he or she would first have become
eligible for a Normal Retirement Allowance.

(b) If a Participant Separates From Service following a Change in Control as
described in the first sentence of Section 3.04(a), and such Participant, on
December 31, 2004, (a) was employed by the Company or an Affiliate and (b) had
either (i) attained age 65 or (ii) attained age 55 and completed a number of
Years of Service that, when added to the Participant’s age on December 31, 2004,
equals at least 70, then the retirement allowance payable to such Participant
shall be paid in accordance with the provisions of Section 3.01, 3.02 and 3.03,
as applicable.

 

3.05. Payment of Change in Control Allowance

(a) The payment of the Change in Control Allowance payable under Section 3.04 to
a Participant who is not a Specified Employee as of the date such Participant
Separates From

 

  12   Revised January 1, 2005



--------------------------------------------------------------------------------

Service shall begin on the 15th day of the month following the month in which
such Separation From Service occurs following a Change in Control, or, if later,
on the 30th day after the Change in Control. The payment of the Change in
Control Allowance shall continue to be paid as of the 15th day of each month
thereafter until the month in which the Participant dies. No further retirement
allowance payments will be made under Section 3.04 or Section 3.05 following the
month in which the Participant dies.

(b) The payment of the Change in Control Allowance payable under Section 3.04 to
a Participant who is a Specified Employee as of the date such Participant
Separates From Service will begin on the 15th day of the month that is seven
months following the month in which such Separation From Service occurs. The
monthly retirement allowance paid to such Participant on the 15th day of such
seventh month shall include any amounts that would have been paid to the
Participant under Section 3.05(a) had the six month delay described in this
Section 3.05(b) not been in effect. The payment of the Change in Control
Allowance under this Section 3.05(b) shall be paid as of the 15th day of each
month thereafter until the month in which the Participant dies. No further
Change in Control Allowance payments will be made under Section 3.04 or 3.05
following the month in which the Participant dies.

(c) No further Change in Control Allowance payments will be made under
Section 3.04 or 3.05 following the month in which the Participant dies.

ARTICLE IV

PAYMENTS IN THE EVENT OF DEATH

 

4.01. Death On or Before Retirement

(a) Subject to the requirements of Article V and Section 8.01, a benefit shall
be payable under this Section 4.01(a) if the Participant dies prior to the
commencement of a retirement allowance under Article III. The monthly benefit
payable under this Section 4.01(a) shall be equal to the Applicable Percentage
of the Participant’s Final Average Pay (determined as of the last day of the
month preceding the month in which the Participant died).

(b) Subject to the requirements of Article V and Section 8.01, a benefit shall
be payable under this Section 4.01(b) if the Participant’s Separation From
Service on the date of the Participant’s death would constitute his or her
Retirement. The monthly benefit payable under this Section 4.01(b) shall be the
greater of (i) the benefit that would have been payable under Section 4.01(a) if
the date of the Participant’s death had not been a date on which the Participant
could Retire and (ii) the monthly benefit that would have been payable under
Article III if the Participant’s employment had terminated on the date of his or
her death for reasons other than his or her death.

(c) The payment of the benefit described in the Section 4.01(a) or (b), as
applicable, shall be paid to the Participant’s Beneficiary beginning on the 15th
day of the month following the month in which the Participant died. The payment
of that benefit to the Participant’s Beneficiary will continue as of the 15th
day of each month thereafter until the earlier of (i) the death of the
Participant’s Beneficiary and (ii) a total of 180 months’ benefits have been
paid to the Participant’s Beneficiary. In the event of the death of the
Participant’s Beneficiary before a

 

  13   Revised January 1, 2005



--------------------------------------------------------------------------------

total of 180 payments have been made, the present value of the remainder of such
180 payments shall be paid in a lump sum to the estate of the Beneficiary, using
the “applicable interest rate” as defined in Section 417(e)(3)(A)(ii) of the
Code to calculate the present value.

(d) No benefit will be payable under this Section if the Participant is not
survived by any Beneficiary.

 

4.02. Death After Retirement or Change in Control Separation From Service

(a) Subject to the requirements of Article V and Section 8.01, a benefit shall
be payable under this Section if the Participant dies after the commencement of
a retirement allowance under Article III or after a Separation of Service under
circumstances that entitle him or her to a Change in Control Allowance under
Article III and before his or her receipt of 180 payments of the benefit payable
under Section 3.03 or 3.05, as applicable. The monthly benefit payable under
this Section 4.02 shall be equal to the monthly allowance to which the
Participant was entitled under Article III immediately prior to the
Participant’s death.

(b) The payment of the benefit described in the preceding Subsection (a) shall
be paid to the Participant’s Beneficiary beginning on the 15th day of the month
following the month in which the Participant died. The payment of that benefit
to the Participant’s Beneficiary will continue as of the 15th day of each month
thereafter until the earlier of (i) a total of 180 payments have been made under
the Plan to the Participant and his or her Beneficiary, and (ii) the death of
the Participant’s Beneficiary. In the event of the death of Participant’s
Beneficiary before a total of 180 payments have been made, the present value of
the remainder of such 180 payments shall be paid in a lump sum to the estate of
the Beneficiary, using the “applicable interest rate” as defined in
Section 417(e)(3)(A)(ii) of the code to calculate the present value.

(c) No benefit will be payable under this Section if the Participant is not
survived by any Beneficiary.

ARTICLE V

VESTING AND CONTINUOUS EMPLOYMENT

 

5.01. Vesting

No benefit will be payable under the Plan unless the Participant remains in the
continuous employ of the Company and its Affiliates from his or her most recent
designation as a Participant by the Committee until:

 

  (i) his or her Early Retirement Date;

 

  (ii) his or her Normal Retirement Date;

 

  (iii) his or her death; or

 

  (iv) his or her Separation From Service under circumstances that entitle the
Participant to a Change in Control Allowance.

 

  14   Revised January 1, 2005



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no benefit shall be payable under this Plan if
the Participant’s employment with the Company and its Affiliates terminates or
is terminated for Cause.

 

5.02. Total and Permanent Disability

(a) Except as provided in Section 5.02(c) and subject to the requirements of
Article V and Section 8.01, a retirement allowance shall be payable to a
Participant who Separates From Service on account of a Total and Permanent
Disability after being in the continuous employ of the Company and its
Affiliates from his or her most recent designation as a Participant by the
Committee.

(b) A Participant described in Section 5.02(a) who is not a Specified Employee
as of the date the Participant Separates From Service on account of a Total and
Permanent Disability will begin receiving an Early Retirement Allowance or
Normal Retirement Allowance on the 15th day of the month following the month in
which occurs the later of (i) the date of the Participant’s Separation From
Service or (ii) the earlier of (A) the first date that the Participant would
have been eligible to receive an Early Retirement Allowance or (B) the first
date that the Participant would have been eligible to receive a Normal
Retirement Allowance.

(c) A Participant described in Section 5.02(a) who is a Specified Employee as of
the date the Participant Separates From Service on account of a Total and
Permanent Disability will begin receiving an Early Retirement Allowance or
Normal Retirement Allowance on the 15th day of the month following the month in
which occurs the later of (i) the date the Participant Separates From Service or
(ii) the earlier of (A) the first date that the Participant would have been
eligible to receive an Early Retirement Allowance or (B) the first date that the
Participant would have been eligible to receive a Normal Retirement Allowance;
provided, however, that if the Participant’s Total and Permanent Disability does
not satisfy the requirements of a “disability” within the meaning of Treasury
Regulations Section 1.409A-3(i)(4), then the commencement of the Participant’s
409A Benefit shall be delayed until the 15th day of the month that is seven
months following the month in which the Participant Separates From Service. If
the Participant’s 409A Benefit is subject to the six month delay described in
the preceding sentence, then the monthly retirement allowance that is paid to
the Participant on the 15th day of the seventh month shall include any amounts
that would have been paid to the Participant under Section 5.02 had the six
month delay described in the preceding sentence not been in effect.

(d) Section 5.02(a) shall not apply if the Participant recovers from his or her
Total and Permanent Disability prior to the date his or her retirement allowance
is scheduled to begin and such Participant does not return to the active employ
of the Company and its Affiliates at that time. In that event, the Participant
will be deemed to have Separated From Service as of the date such Participant
first Separated From Service on account of his or her Total and Permanent
Disability.

 

5.03. Continuous Employment

The Committee, in its discretion, shall determine the extent, if any, to which
leaves or absence for military service, governmental service and other reasons
shall be deemed not to have caused an interruption in a Participant’s continuous
employment with the Company and its Affiliates.

 

  15   Revised January 1, 2005



--------------------------------------------------------------------------------

5.04. Non-Competition

(a) As a condition for participating in the Plan, each Participant acknowledges
that during his or her employment by the Company and its Affiliates, he or she
will have access to and obtain confidential documents and information relating
to the business of the Company and its Affiliates. Each Participant acknowledges
and agrees that because the Company is granting him or her such access and
permitting him or her to obtain such confidential documents and information, any
competition by him or her with the Company unfairly would result in material
damage to the Company and its Affiliates and cause Company and its Affiliates to
suffer irreparable damage.

(b) Each Participant thus agrees that, once he or she has become entitled to a
benefit under this Plan in accordance with Section 5.01, then during his or her
employment and for a period of five years immediately following termination of
his or her employment (for any reason), Participant shall not directly or
indirectly own, manage, operate, join, control, be employed by or consult with
any firm or business entity which is in the same business as, or similar to, the
Company or any of its Affiliates and which competes with the Company or any of
its Affiliates. Recognizing the broad geographic scope and unique nature of the
business of the Company and its Affiliates, and expressly acknowledging the
Company’s legitimate interest in this restriction, Participant agrees that this
restriction shall apply within a radius of 500 miles from the Participant’s
principal assignment with the Company and its Affiliates.

(c) Each Participant further agrees that, once he or she has become entitled to
a benefit under this Plan in accordance with Section 5.01, then during his or
her employment and for a period of five years immediately following Separation
From Service (for any reason), the Participant will not hire, solicit for hire
or encourage to leave the Company’s or an Affiliate’s employment any person who
is then an employee of the Company or an Affiliate.

(d) Each Participant agrees that in the event of any breach or threatened breach
of his or her promises in this Section, the Company will not have an adequate
remedy at law and will suffer substantial and irreparable damage. Each
Participant accordingly agrees that the Company shall be entitled to obtain
specific enforcement of his or her promises, including but not limited to
temporary and permanent injunctions restraining Participant from breaching such
promises. In addition to any remedy that may be afforded the Company, upon a
breach or threatened breach of the promise in this Section, such Participant
shall forfeit all rights under this Plan and no benefit or further benefit shall
be payable to the Participant, or any Beneficiary. This provision shall not bar
the Company from any other remedies available to it for such breach or
threatened breach, including the recovery of damages and attorneys’ fees.

(e) The prohibitions of this Section are severable, and a finding by any court
that any one prohibition is unenforceable shall not affect the validity of any
other prohibition. Additionally, should any court find that any provision of
this Section is unenforceable, each Participant and the Company specifically
authorize the court to modify that provision and to enforce that provision as
modified.

 

  16   Revised January 1, 2005



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.01. Generally

(a) The Plan shall be administered by the Committee. Subject to the provisions
of the Plan, the Committee may adopt such rules and regulations as may be
necessary to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

(b) Without limiting the provisions of the preceding Subsection and subject to
the provisions of the Plan, the Committee shall take such actions and may adopt
such rules and regulations as may be necessary in order to ensure that the
payment of a Participant’s benefits that become vested on or after January 1,
2005, is consistent with the provisions of Section 409A of the Code and any
Treasury Regulations or administrative guidance promulgated thereunder.

 

6.02. Indemnification

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his or her
membership on the Committee, excepting only expenses and liabilities arising out
of his or her own willful misconduct. Expenses against which a member of the
Committee shall be indemnified hereunder shall include without limitation, the
amount of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted, or a proceeding brought
or settlement thereof. The foregoing right of indemnification shall be in
addition to any other rights to which any such member may be entitled.

 

6.03. Determining Benefits

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount, kind and method of distribution of
benefits from time to time payable to or on behalf of Participants under the
Plan, to authorize all disbursements for such purposes, and to determine whether
a Participant or a Beneficiary is entitled to a benefit under the Plan and the
timing of payment for such benefit.

 

6.04. Cooperation

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their Retirement, death or other cause for
Separation From Service, and such other pertinent facts as the Committee may
require.

 

6.05. Claims

(a) It is not necessary to file a claim in order to receive Plan benefits.

(b) On receipt of a claim for Plan benefits, the Committee must respond in
writing within ninety days. If necessary, the Committee’s first notice must
indicate any special circumstances requiring an extension of time for the
Committee’s decision. The extension notice must indicate the date by which the
Committee expects to render a decision; an extension of time for processing may
not exceed ninety days after the end of the initial period.

 

  17   Revised January 1, 2005



--------------------------------------------------------------------------------

(c) If a claim is wholly or partially denied, the Committee must give written
notice within the time provided in subsection (b). An adverse notice must
specify each reason for denial. There must be specific reference to provisions
of the Plan or related documents on which the denial is based. If additional
material or information is necessary for the claimant to perfect the claim, it
must be described and there must be an explanation of why that material or
information is necessary. Adverse notice must disclose appropriate information
about the steps that the claimant must take if he or she wishes to submit the
claim for review. If notice that a claim has been denied is not furnished within
the time required in subsection (b), the claim is deemed denied.

(d) The full value of a payment made according to the provisions of the Plan
satisfies that much of the claim and all related claims under the Plan against
the Committee and the Company and its Affiliates, each of whom, as a condition
to a payment from it or directed by it, may require the Participant,
Beneficiary, or legal representative to execute a receipt and release of the
claim in a form determined by the person requesting the receipt and release.

 

6.06. Review of Claims

(a) On proper written request for review from a claimant to the Committee, there
must be a review by the Board. The Committee must receive the written request
before sixty-one days after the claimant’s receipt of notice that a claim has
been denied according to the preceding Plan Section. The claimant and an
authorized representative are entitled to be present and heard if any hearing is
used as part of the review.

(b) The Board must determine whether there will be a hearing. Before any
hearing, the claimant or a duly authorized representative may review all Plan
documents and other papers that affect the claim and may submit issues and
comments in writing. The Board must schedule any hearing to give sufficient time
for this review and submission, giving notice of the schedule and deadlines for
submissions.

(c) The Board must advise the claimant in writing of the final determination
after review. The decision on review must be written in a manner calculated to
be understood by the claimant, and it must include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decision is based. The written advice must be
rendered within sixty days after the request for review is received, unless
special circumstances require an extension of time for processing. If an
extension is necessary, the decision must be rendered as soon as possible but no
later than 120 days after receipt of the request for review. If the Board has
regularly scheduled meetings at least quarterly, the following rules govern the
time for the decision after review. If the claimant’s written request for review
is received more than thirty days before a Board meeting, the decision of the
Board must be rendered at the next meeting after the request for review is
received. If the claimant’s written request for review is received thirty days
or less before a Board meeting, the decision of the Board must be rendered at
the Board’s second meeting after the request for review has been received. If
special circumstances (such as the need to hold a hearing) require an extension
of

 

  18   Revised January 1, 2005



--------------------------------------------------------------------------------

time for processing, the decision of the Board must be rendered not later than
the Board’s third meeting after the request for review has been received. If an
extension of time for review is required, written notice of the extension must
be furnished to the claimant before the extension begins. If notice that a claim
has been denied on review is not received by the claimant within the time
required in this paragraph, the claim is deemed denied on review.

ARTICLE VII

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

 

7.01. Reservation of Rights

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan wholly or partially at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Board. Notwithstanding the preceding, with respect to an
affected Participant, the Plan may not be amended, modified or terminated after
a Change in Control unless the affected Participant agrees to such amendment,
modification or termination in writing. Further, no termination of the Plan
shall cause a distribution of benefits to or for the benefit of a Participant
that is in violation of Section 409A of the Code and any Treasury Regulations
promulgated thereto.

 

7.02. Limitation of Actions

The rights of the Company set forth in the preceding Section are subject to the
condition that its Board shall take no action to terminate the Plan or decrease
the benefit that would become payable or is payable, as the case may be, with
respect to a Participant or a Beneficiary after the Participant has reached his
or her Early Retirement Date or Normal Retirement Date or the Participant, or
his or her Beneficiary has become entitled to a benefit under the Plan.

 

7.03. Effect of Termination

Except as provided in Sections 7.01 and 7.02, upon the termination of this Plan
by the Board, the Plan shall be of no further force or effect, and neither the
Company nor the Participant or his or her Beneficiary shall have any further
obligation or right under this Plan.

ARTICLE VIII

MISCELLANEOUS

 

8.01. Limitation on Benefits

(a) For purposes of this Plan, the following terms shall have the meanings
indicated below:

(i) “Accounting Firm” means the public accounting firm retained as the Company’s
independent auditor as of the date immediately prior to the Change in Control,
or, for any Participant subject to an Executive Severance Agreement, such other
independent accounting firm as may be appointed in accordance with that
Agreement.

(ii) “Capped Parachute Payments” means the largest amount of Parachute Payments
that may be paid to a Participant without liability for any excise tax under
Code Section 4999.

 

  19   Revised January 1, 2005



--------------------------------------------------------------------------------

(iii) “Net After Tax Amount” means the amount of any Parachute Payments or
Capped Parachute Payments, as applicable, net of taxes imposed under Code
Sections 1, 3101(b) and 4999 and any state or local income taxes applicable to a
Participant as in effect on the date of the payment under this Section 8.01. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Parachute Payments, as applicable,
in effect for the year for which the determination is made.

(iv) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2) (without regard to whether the aggregate present value of
such payments exceeds the limit prescribed by Code Section 280G(b)(2)(A)(ii)).
The amount of any Parachute Payment shall be determined in accordance with Code
Section 280G and the regulations promulgated thereunder, or, in the absence of
final regulations, the proposed regulations promulgated under Code Section 280G.

(b) The benefit payable to a Participant under this Plan and under other plans,
programs, and agreements may constitute Parachute Payments that are subject to
the “golden parachute” rules of Code Section 280G and the excise tax of Code
Section 4999. It is the Company’s intention to reduce any Parachute Payments
(but not any payment, distribution or other benefit that is not a Parachute
Payment) if, and only to the extent that, a reduction will allow the affected
Participant to receive a greater Net After Tax Amount than he or she would
receive absent a reduction. The remaining provisions of this subsection describe
how that intent will be effectuated.

(c) The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to a Participant. The Accounting Firm will also
determine the Net After Tax Amount attributable to that Participant’s total
Parachute Payments.

(d) The Accounting Firm will next determine the amount of that Participant’s
Capped Parachute Payments. Thereafter, the Accounting Firm will determine the
Net After Tax Amount attributable to that Participant’s Capped Parachute
Payments.

(e) That Participant will receive the total Parachute Payments unless the
Accounting Firm determines that the Capped Parachute Payments will yield a
higher Net After Tax Amount, in which case that Participant will receive the
Capped Parachute Payments. If that Participant will receive the Capped Parachute
Payments, his or her benefit under this Plan will be adjusted, if at all, in the
manner determined by the Committee, taking into account the provisions of any
Executive Severance Agreement or other agreement to which the Participant may be
subject that specifies the manner in which Parachute Payments must be reduced.
The Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Parachute Payments and
will send the Participant and the Company a copy of its detailed calculations
supporting that determination.

(f) If, pursuant to Subsection (e), a Participant will receive the total
Parachute Payments, the Company shall indemnify the Participant and hold him
harmless against all claims, losses, damages, penalties, expenses, and excise
taxes. To effect this indemnification, the Company must pay the Participant an
additional amount (the “Gross-Up Payment”) that after

 

  20   Revised January 1, 2005



--------------------------------------------------------------------------------

payment by the Participant of all taxes, including, without limitation, any
income, employment and excise taxes (and any interest and penalties imposed with
respect thereto), imposed upon the Gross-Up Payment leaves the Participant a net
amount from the Gross-Up Payment equal to the excise tax under Code Section 4999
imposed on the Parachute Payments. The determination of any additional amount
that must be paid under this paragraph must be made by the Company in good
faith.

(g) As a result of any uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 8.01, it is possible that amounts will have been paid or distributed to
a Participant that should not have been paid or distributed under this
Section 8.01 (“Overpayments”), or that additional amounts should be paid or
distributed to a Participant under this Section 8.01 (“Underpayments”). If the
Accounting Firm determines, based on either controlling precedent, substantial
authority or the assertion of a deficiency by the Internal Revenue Service
against a Participant or the Company, which assertion the Accounting Firm
believes has a high probability of success, that an Overpayment has been made,
then the Participant shall have an obligation to pay the Company upon demand an
amount equal to the sum of the Overpayment plus interest on such Overpayment at
the prime rate provided in Code Section 7872(f)(2) from the date of the
Participant’s receipt of such Overpayment until the date of such repayment;
provided, however, that the Participant shall be obligated to make such
repayment if, and only to the extent, that the repayment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Participant and
the Company of that determination and the Company will pay the amount of that
Underpayment to the Participant promptly in a lump sum, with interest calculated
on such Underpayment at the prime rate provided in Code Section 7872(f)(2) from
the date such Underpayment should have been paid until actual payment.

(h) All determinations made by the Accounting Firm under this Section 8.01 are
binding on the Participant and the Company and must be made as soon as
practicable but no later than thirty days after a Participant’s termination of
employment following a Change in Control. Within thirty days after the
termination, the Company will commence payment of the Participant’s Change in
Control Allowance, or a reduced Change in Control Allowance as calculated by the
Accounting Firm pursuant to this Section 8.01.

(i) All references in this Section 8.01 to a Participant and to an amount
payable to the Participant shall be interpreted to include the Participant’s
Beneficiary and amounts payable to the Participant’s Beneficiary, if applicable.

 

8.02. Unfunded Plan

The Company has only a contractual obligation to make payments of the benefits
described in the Plan. All benefits are to be satisfied solely out of the
general corporate assets of the Company which shall remain subject to the claims
of its creditors. No assets of the Company will be segregated or committed to
the satisfaction of its obligations to any Participant or

 

  21   Revised January 1, 2005



--------------------------------------------------------------------------------

Beneficiary under this Plan. If the Company, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his or her
rights under the Plan will be forfeited.

 

8.03. Other Benefits and Agreements

The benefits, if any, provided for a Participant or his or her Beneficiary under
the Plan are in addition to any other benefits available to such Participant
under any other plan or program of the Company for its employees (other than an
Executive Salary Continuation Agreement), and, except as may otherwise be
expressly provided for, the Plan shall supplement and shall not supersede,
modify or amend any other plan or program of the Company in which a Participant
is participating.

 

8.04. Withholding Taxes

The benefit, if any payable to a Participant or his or her Beneficiary under the
Plan shall be reduced by the amounts which the Company, in its discretion,
determines shall be withheld under applicable federal, state and local income
taxes and for any applicable employment-related taxes.

 

8.05. Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Committee, shall cease and terminate, and, in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or his or her Beneficiary or other dependents, or any of them, in
such manner and in such portion as the Committee may deem proper.

 

8.06. No Guarantee of Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Company or an affiliate. In no event
shall the Plan by its terms or implications constitute an employment contract of
any nature whatsoever between the Company or an Affiliate and a Participant.

 

8.07. Successors

The Plan shall be binding upon the Company and its successors and assigns;
subject to the powers set forth in Article VII, and upon a Participant and his
or her Beneficiary and either of their assigns, heirs, executors and
administrators.

 

  22   Revised January 1, 2005



--------------------------------------------------------------------------------

8.08. Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

 

  23   Revised January 1, 2005



--------------------------------------------------------------------------------

Exhibit I

Owens & Minor, Inc.

Supplemental Executive Retirement Plan

The benefits, if any, payable to or on behalf of the following individuals are
governed by the terms and conditions set forth in Exhibit II:

[List grandfathered participants]

 

  24   Revised January 1, 2005



--------------------------------------------------------------------------------

Exhibit II

OWENS & MINOR, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Introduction

The Board of Directors of Owens & Minor, Inc. determined that the adoption of
the Owens & Minor, Inc. Supplemental Executive Retirement Plan (the Plan) should
assist it in attracting and retaining those employees whose judgment, abilities
and experience will contribute to its continued progress and success. The Board
of Directors also determined that the Plan should further those objectives by
providing retirement and related benefits that supplement the amounts payable
under the tax-qualified plans maintained by Owens & Minor, Inc.

The Plan is effective July 1, 1991. Prior to that date Owens & Minor, Inc.
agreed to pay certain supplemental retirement and related benefits to selected
executive and management employees in accordance with the terms of individual
Executive Salary Continuation Agreements. The Plan supersedes each of the
Executive Salary Continuation Agreements in effect on July 1, 1991, except in
the case of such agreements for which benefit payments became due before July 1,
1991. The Plan was amended and restated effective, April 1, 2004, to suspend
additional benefit accruals after such date.

The Plan is further amended and restated, effective as of January 1, 2005, to
comply with requirements applicable to certain nonqualified deferred
compensation plans under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any Treasury Regulations promulgated thereto. Vested
benefits under the Plan as of December 31, 2004, generally are not subject to
the provisions of Section 409A of the Code or any Treasury Regulations
promulgated thereto. Such Plan benefits may be paid to Participants pursuant to
the terms of the Plan in effect on October 3, 2004 and without regard to the
limitations of Section 409A of the Code or any Treasury Regulations promulgated
thereto.

The Plan is intended to provide an unfunded supplemental retirement benefit to a
select group of management and highly compensated employees as such terms are
used in Sections 201, 301, and 501 of the Employee Retirement Income Security
Act of 1974, as amended. The Plan must be interpreted and administered in a
manner that is consistent with that intent.

Article I

Definitions

 

1.01. 409A Benefit means the benefit payable under the Plan determined under
clause (a) or (b), as applicable.

(a) For a Participant who, on December 31, 2004, has neither (i) attained age 65
nor (ii) attained age 62 and completed at least 20 Years of Service, the 409A
Benefit shall be the retirement allowance payable to such Participant under the
applicable provisions of the Plan.

 

  25   Revised January 1, 2005



--------------------------------------------------------------------------------

(b) For a Participant who, on December 31, 2004, has (i) attained age 65 or
(ii) attained age 62 and completed at least 20 Years of Service, the 409A
Benefit shall be the portion of the Normal Retirement Allowance or Early
Retirement Allowance payable to such Participant under Article III, that exceeds
the Participant’s Grandfathered Benefit as of the date such benefits commence.

 

1.02 Affiliate means any “subsidiary corporation” or “parent corporation”
(within the meaning of Section 425 of the Internal Revenue Code of 1986, as
amended) of the Company.

 

1.03. Board means the Board of Directors of the Company.

 

1.04. Change in Control means that

 

  (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any Company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;

 

  (ii) during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii) or (iv) of this Section)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of a majority of the directors then still in
office who either (x) were directors at the beginning of such period or (y) were
so elected or nominated with such approval, cease for any reason to constitute
at least a majority of the Board;

 

  (iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other Company, other than (x) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(y) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 20% of the combined voting power of the Company’s then
outstanding securities; or

 

  26   Revised January 1, 2005



--------------------------------------------------------------------------------

  (iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

1.05. Child means the legally born or adopted child of a Participant.

 

1.06. Committee means the Compensation and Benefits Committee of the Board.

 

1.07. Company means Owens & Minor, Inc.

 

1.08. Early Retirement Allowance means the benefit described in Section 3.01.

 

1.09. Early Retirement Date means the first day of a month coincident with or
following a Participant’s Retirement after attaining age 62 and after completing
at least 20 Years of Service.

 

1.10. Final Pay means the average base monthly salary of a Participant during
the 60 months preceding the date of reference. A Participant’s Final Pay shall
be determined without regard to any compensation reductions or deferrals under
Section 125 or 401(k) of the Internal Revenue Code of 1986, as amended. A
Participant’s Final Pay shall not include amounts paid as a bonus, automobile
allowance or other amounts that are in addition to his or her regular base
monthly salary. Any period in which a Participant suffers a Total and Permanent
Disability shall be disregarded in determining his or her Final Pay.

 

1.11. Grandfathered Benefit means the portion of the Normal Retirement Allowance
or Early Retirement Allowance described in the following sentence that is
payable to a Participant who, on December 31, 2004, (a) was employed by the
Company or an Affiliate and (b) either (i) had attained age 65 or (ii) had
attained age 62 and completed at least 20 Years of Service. The Grandfathered
Benefit shall be computed under Section 3.01 or 3.02, as applicable, based on
the Participant’s Final Average Pay, Qualified Plan Benefit, Social Security
Benefit and any other defined benefit pension plan benefits of any other prior
employer or employers, as of December 31, 2004.

 

1.12. Minimum Benefit means the monthly benefit shown with respect to a
Participant on Schedule A or B or C, as applicable. If no such amount is shown
on Schedule A or B or C the Minimum Benefit shall be zero.

 

1.13. Normal Retirement Allowance means the benefit described in Section 3.02.

 

1.14. Normal Retirement Date means the first day of a month coincident with or
following a Participant’s Retirement after attaining age 65.

 

1.15. Participant means an individual who has been selected to participate in
the Plan in accordance with Article II. The term Participant includes a Schedule
A Participant and a Schedule B Participant and a Schedule C Participant.

 

  27   Revised January 1, 2005



--------------------------------------------------------------------------------

1.16. Plan means the Owens & Minor, Inc. Supplemental Executive Retirement Plan.

 

1.17. Qualified Plan means a defined benefit pension plan that is maintained by
the Company or an Affiliate and which satisfies the requirements of
Section 401(a) and related sections of the Internal Revenue Code.

 

1.18. Retire and Retirement mean a Separation From Service from the Company and
its Affiliates (i) at or after the attainment of age 62 and the completion of 20
Years of Service or (ii) at or after the attainment of age 65.

 

1.19. Schedule A Participant means a Participant who is listed on Schedule A of
the Plan.

 

1.20. Schedule B Participant means a Participant who is listed on Schedule B of
the Plan.

 

1.21. Schedule C Participant means a Participant who is listed on Schedule C of
the Plan.

 

1.22. Separates From Service and Separation From Service mean, as of any given
date, the termination of a Participant’s employment with the Company and its
Affiliates as contemplated by Treasury Regulation Section 1.409A-1(h) on account
of death, retirement or otherwise. Whether a Participant experiences a
termination of employment for purposes of this definition shall be determined by
the Committee in accordance with Treasury Regulations Section 1.409A -1(h)(ii).
Consistent with the foregoing, the Committee shall make such determination based
on whether the relevant facts and circumstances indicate that the Participant
and the Company or Affiliate reasonably anticipate that either (a) no further
services will be performed by the Participant for the Company or any Affiliate
after such date (whether as an employee or an independent contractor) or (b) the
bona fide services to be performed by the Participant (whether as an employee or
an independent contractor) after such date would permanently decrease to no more
than twenty (20) percent of the average level of such services provided by the
Participant over the thirty-six (36)-month period immediately preceding such
date (or if the Participant has been providing services to the Company or an
Affiliate for a period less than thirty-six (36) months, the full period of
services to such employer). The Committee may designate an alternative
percentage a reasonably anticipated permanent decrease in the level of bona fide
services that will constitute a Separation From Service in accordance with the
provisions of Treasury Regulations Section 1.409A-1(h)(ii).

In addition to the foregoing, the following rules shall apply to determine
whether an individual has experienced a Separation From Service:

(a) if an individual provides services to the Company or an Affiliate both as an
employee and a member of the Board or a member of the board of directors of an
Affiliate, the services that such individual provides as a director shall not be
taken into account in determining whether such individual has experienced a
Separation From Service to the extent provided in Treasury Regulations
Section 1.409A-1(h)(1)-(5); and

(b) the Committee will determine the extent to which an individual who is not
providing services to the Company or an Affiliate on account of a military
leave, sick leave or other bona fide leave of absence, including an unpaid lease
of absence, shall be treated as having a Separation From Service consistent with
the provisions of Treasury Regulations Section 1.409A-1(h)(i) and (ii).

 

  28   Revised January 1, 2005



--------------------------------------------------------------------------------

1.23. Specified Employee means a “specified employee” as defined in Treasury
Regulations Section 1.409A-1(i) which is a Participant who, as of the date of
his or her Separation From Service, is a “key employee” of the Company or any
Affiliate within the meaning of clauses (i), (ii) or (iii) of
Section 416(i)(1)(A) of the Code (such provisions applied in accordance with the
Treasury Regulations promulgated under Section 416 of the Code and disregarding
section 416(i)(5) of the Code) at any time during the 12-month period ending on
a “specified employee identification date.” If a Participant is a key employee
as of a “specified employee identification date,” the Participant is treated as
a key employee under the Plan for the entire 12-month period beginning on the
“specified employee effective date.”

The following definitions apply for purposes of determining whether a
Participant is a Specified Employee for purposes of the Plan:

(a) the Plan’s “specified employee identification date” shall be December 31 of
each calendar year; provided, however, the Committee may at any time and from
time to time designate a different “specified employee identification date”
pursuant to and in accordance with Treasury Regulations Section 1.409A-1(i)(3);
and provided, further however, that such change shall not be effective for a
period of twelve (12)months;

(b) the Plan’s “specified employee effective date” shall be the first day of the
fourth month following the applicable specified employee identification date
described above. The Committee may designate a different “specified employee
effective date” pursuant to and in accordance with Treasury Regulations
Section 1.409A(1)(i); and

(c) the definition of “compensation” used for purposes of identifying a “key
employee” under clauses (i), (ii) or (iii) of Section 416(i)(1)(A) of the Code
shall be the definition set forth in Treasury Regulations Section 1.415(c)-2(a)
and applied as if the Company or Affiliate thereof were not using any safe
harbor provided in Treasury Regulations Section 1.415(c)-2(d), were not using
any of the elective special timing rules provided in Treasury Regulations
Section 1.415(c)-2(e), and were not using any of the elective special rules
provided in Treasury Regulations Section 1.415(c)-2(g). The Committee may, in
its discretion, designate a different definition of “compensation” in order to
identify “key employees” during a particular period pursuant to and in
accordance with Treasury Regulations Section 1.409A-1(i)(2).

 

1.24. Spouse means the person to whom the Participant is legally married on the
date of reference.

 

1.25. Total and Permanent Disability means a disability which (i) resulted from
bodily or mental injury or disease, (ii) has existed continuously for at least
six months and (iii) in the opinion of the Committee prevents the Participant
from performing his or her regularly assigned duties with the Company and its
Affiliates. The Committee may require the Participant to prove his or her
continued Total and Permanent Disability once during each calendar year and
absent such proof the Total and Permanent Disability shall be deemed to have
ceased.

 

  29   Revised January 1, 2005



--------------------------------------------------------------------------------

1.26. Treasury Regulations means final and temporary regulations promulgated
under the Code by the United States Department of Treasury.

 

1.27. Years of Service means the total years of service credited to a
Participant for purposes of determining his or her vested or nonforfeitable
interest in a Qualified Plan. Notwithstanding the foregoing, a Participant shall
be credited with Years of Service during a period of Total and Permanent
Disability as if he or she was employed by the Company during such period.

Article II

Participation

Consistent with the purposes of the Plan and the Company’s intent in adopting
the Plan, the Committee shall designate employees of the Company and its
Affiliates who are eligible to participate in the Plan. An individual shall
remain a Participant only so long as the Committee continues such designation;
provided, however, that a designation may not be changed or revoked after that
Participant has reached his or her Early Retirement Date, Normal Retirement
Date, that Participant, his or her Spouse or Child has become entitled to a
benefit under the Plan or during a period in which the Participant suffers a
Total and Permanent Disability. Nor may a designation be changed or revoked
after a Change in Control.

Membership on the Board or a committee of the Board (other than the Committee)
shall not by itself render an individual ineligible to participate in the Plan.
An individual who is a member of the Committee may not participate in the Plan
during his or her service on the Committee.

Article III

Retirement Allowances

 

3.01. Early Retirement Allowance.

Except as provided in Section 3.03(b) and subject to the requirements of Article
V and Section 8.01, an Early Retirement Allowance shall be payable to a
Participant who Retires on or after his or her Early Retirement Date and before
his or her Normal Retirement Date. The monthly Early Retirement Allowance shall
be equal to the difference between (i) and (ii) below where

(i) = 45% of the Participant’s Final Pay (determined as of a date that is the
earlier of (I) the Participant’s Early Retirement Date or (II) April 1, 2004),
and

(ii) = the sum of (x) the Qualified Plan Benefit and (y) the Social Security
Benefit and (z) the defined benefit pension plan(s) benefit(s) of any other
prior employer or employers.

 

  30   Revised January 1, 2005



--------------------------------------------------------------------------------

3.02. Normal Retirement Allowance.

Except as provided in Section 3.03(b) and subject to the requirements of Article
V and Section 8.01, a Normal Retirement Allowance shall be payable to a
Participant who Retires on or after his or her Normal Retirement Date. The
monthly Normal Retirement Allowance shall be the greater of (i) and (ii) below
where

(i) = the Minimum Benefit, and

(ii) = the difference between (x) and (y) where

(x) = the Applicable Percentage of the Participant’s Final Pay (determined as of
a date that is the earlier of (I) the Participant’s Normal Retirement Date or
(II) April 1, 2004) and

(y) = the sum of the Qualified Plan Benefit and the Social Security Benefit and

(z) the defined benefit pension plan(s) benefits(s) of any other prior employer
or employers.

For purposes of this Section, the Applicable Percentage shall be 65% with
respect to the Normal Retirement Allowance of a Schedule A Participant and 55%
with respect to the Normal Retirement Allowance of a Schedule B Participant and
45% with respect to the Normal Retirement Allowance of a Schedule C Participant.

 

3.03. Payment of Retirement Allowances.

(a) The payment of the retirement allowance payable under this Article III to a
Participant who is not a Specified Employee as of the date he or she Retires
shall begin on the 15th day of the month following the month in which the
Participant Retires. The payment of the retirement allowance shall continue to
be paid as of the 15th day of each month thereafter until the month in which the
Participant dies. No further retirement allowance payments will be made under
this Article III following the month in which the Participant dies.

(b) The following provisions apply to the payment of the retirement allowance
payable under this Article III to a Participant who is a Specified Employee as
of the date he or she Retires.

(i) The payment of the Participant’s Grandfathered Benefit shall begin on the
15th day of the month following the month in which the Participant Retires.

(ii) The payment of the Participant’s 409A Benefit shall begin on the 15th day
of the month that is seven months following the month in which the Participant
Retires. The monthly retirement allowance paid to such Participant on the 15th
day of such seventh month shall include any amounts that would have been paid to
the Participant under Section 3.03(b)(i) had the six month delay described in
this clause (ii) not been in effect.

 

  31   Revised January 1, 2005



--------------------------------------------------------------------------------

The payment of the retirement allowance described in this Subsection 3.03(b)
shall continue to be paid as of the 15th day of each month after the first month
specified in clauses (i) and (ii) above until the month in which the Participant
dies. No further retirement allowance payments will be made under this Article
III following the month in which the Participant dies.

 

3.04. Qualified Plan Benefit Under Article III.

For purposes of determining the amount payable to a Participant under this
Article III, the term Qualified Plan Benefit means the monthly benefit that
would be payable to the Participant from all Qualified Plans in the form of an
annuity payable for the lifetime of the Participant with no survivor’s benefits.
The amount of the Qualified Plan Benefit shall be determined as of the
Participant’s Early Retirement Date (in the case of the payment of an Early
Retirement Allowance) or as of the Participant’s Normal Retirement Date (in the
case of the payment of a Normal Retirement Allowance) or as of December 31, 2004
(in the case of the calculation of the Participant’s Grandfathered Benefit). The
Qualified Plan Benefit shall be taken into account in determining the amount
payable to the Participant under this Article III regardless of the benefit the
Participant actually receives under any Qualified Plan.

 

3.05. Social Security Benefit Under Article III.

For purposes of determining the amount payable to a Participant under this
Article III, the term Social Security Benefit means the monthly benefit that the
Participant is entitled to receive under Section 215 of the Social Security Act,
without regard to any reduction in such benefit on account of excess earnings
and without regard to whether the Participant elects to receive such benefit.
The amount of the Social Security Benefit shall be determined as of the
Participant’s Early Retirement Date (in the case of the payment of an Early
Retirement Allowance) or as of the Participant’s Normal Retirement Date (in the
case of the payment of a Normal Retirement Allowance) or as of December 31, 2004
(in the case of the calculation of the Participant’s Grandfathered Benefit).

Article IV

Payments in the Event of Death

 

4.01. Death Prior to Retirement.

(a) Subject to the requirements of Article V and Section 8.01, a benefit shall
be payable under this Section if the Participant dies prior to the commencement
of a retirement allowance under Article III. The monthly benefit payable under
this Section shall be equal to the Applicable Percentage of the Participant’s
Final Pay (determined on the date that is the earlier of (i) the last day of the
month preceding the month in which the Participant died or (ii) April 1, 2004).

(b) (i) The payment of the benefit described in the preceding Subsection
(a) shall be governed by this Subsection if the Participant is survived by his
or her Spouse. That benefit will be paid to the Participant’s surviving Spouse
beginning on the 15th day of the month following the month in which the
Participant died. The payment of that benefit to the

 

  32   Revised January 1, 2005



--------------------------------------------------------------------------------

Participant’s surviving Spouse will continue as of the 15th day of each month
thereafter until the earlier of (i) the death of the surviving Spouse or
(ii) the surviving Spouse has received 180 months’ benefits.

(ii) If the Participant’s surviving Spouse dies before receiving 180 monthly
payments under the preceding paragraph, the benefit described in the preceding
Subsection (a) shall be divided among and payable to the surviving Children who
have not attained age 25 before the death of the Participant’s surviving Spouse.
The payment to each Child shall begin on the 15th day of the month following the
month in which occurred the death of the surviving Spouse. The payments will
continue with respect to each Child on the 15th day of each month thereafter
until the earlier of (i) a total of 180 monthly payments have been made to the
surviving Spouse and that Child, (ii) that Child attains the age of 25 or
(iii) the death of that Child.

(c) The payment of the benefit described in the preceding Subsection (a) shall
be governed by this Subsection if the Participant is not survived by his or her
Spouse but is survived by at least one Child who has not attained the age of 25
before the date of the Participant’s death. In that event the benefit described
in the preceding Subsection (a) shall be divided among and payable to the
surviving Children who have not attained the age of 25 before the date of the
Participant’s death. The payments to each Child shall begin on the 15th day of
the month following the month in which occurred the death of the Participant.
The payments will continue with respect to each such Child on the 15th day of
each month thereafter until the earlier of (i) that Child’s receipt of 180
monthly payments, (ii) that Child’s attainment of age 25, or (iii) the death of
that Child.

(d) No benefit will be payable under this Section if the Participant is not
survived by his or her Spouse and each Child who survives the Participant
attained the age of 25 before the date of the Participant’s death.

 

4.02. Death After Retirement.

(a) Subject to the requirements of Article V and Section 8.01, a benefit shall
be payable under this Section if the Participant dies after the commencement of
a retirement allowance under Article III and before his or her receipt of 180
payments of that benefit. The monthly benefit payable under this Section shall
be equal to monthly allowance to which the Participant was entitled under
Article III immediately prior to the Participant’s death.

(b) (i) The payment of the benefit described in the preceding Subsection
(a) shall be governed by this Subsection if the Participant is survived by his
or her Spouse. That benefit will be paid to the Participant’s surviving Spouse
beginning on the 15th day of the month following the month in which the
Participant died. The payment of that benefit to the Participant’s surviving
Spouse will continue as of the 15th day of each month thereafter until the
earlier of (i) a total of 180 payments have been made under the Plan to the
Participant and his or her surviving Spouse or (ii) the death of the surviving
Spouse.

(ii) If the Participant’s surviving Spouse dies before the Participant and the
surviving Spouse have received a total of 180 payments under the Plan, the
benefit described in the preceding Subsection (a) shall be divided among and
payable to the surviving Children who

 

  33   Revised January 1, 2005



--------------------------------------------------------------------------------

have not attained the age of 25 before the date of the surviving Spouse’s death.
The payment to each such Child shall begin on the 15th day of the month
following the month in which the surviving Spouse died. The payments will
continue with respect to each such Child until the earlier of (i) a total of 180
payments have been made under the Plan to the Participant, the surviving Spouse
and that Child, (ii) that Child attains the age of 25, or (iii) the death of
that Child.

(c) The payment of the benefit described in the preceding Subsection (a) shall
be governed by this Subsection if the Participant is not survived by his or her
Spouse but is survived by at least one Child who has not attained the age of 25
before the date of the Participant’s death. In that event the benefit described
in the preceding Subsection (a) shall be divided among and payable to the
surviving Children who have not attained the age of 25 before the date of the
Participant’s death. The payment shall begin on the 15th day of the month
following the month in which the Participant died. The payments shall continue
with respect to each such Child on the 15th day of each month thereafter until
the earlier of (i) a total of 180 payments have been made under the Plan to the
Participant and that Child, (ii) the Child’s attainment of age 25, or (iii) the
death of that Child.

(d) No benefit will be payable under this Section if the Participant is not
survived by his or her Spouse and each Child who survives the Participant
attained the age of 25 before the date of the Participant’s death.

 

4.03. Applicable Percentage.

For purposes of computing the benefit payable under Section 4.01, the Applicable
Percentage shall be 25% with respect to payments on behalf of a Schedule A
Participant and 15% with respect to payments on behalf of a Schedule B
Participant and on behalf of a Schedule C Participant.

Article V

Vesting and Continuous Employment

 

5.01. Vesting.

No benefit will be payable under the Plan unless the Participant remains in the
continuous employ of the Company and its Affiliates from his or her most recent
designation as a Participant by the Committee until:

 

  (i) his Early Retirement Date in the case of the payment of an Early
Retirement Allowance or the benefit described in Section 4.02;

 

  (ii) his Normal Retirement Date in the case of the payment of a Normal
Retirement Allowance or the benefit described in Section 4.02; or

 

  (iii) his death in the case of the benefit described in Section 4.01.

 

  34   Revised January 1, 2005



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no benefit shall be payable under this Plan if
the Participant is Separated from Service on account of his or her conviction of
a felony involving dishonesty directed against the Company or an Affiliate or
his or her conviction of a crime of moral turpitude that is injurious to the
business reputation of the Company or an Affiliate.

 

5.02. Total and Permanent Disability.

(a) Notwithstanding Section 5.01 and except as provided in Section 5.02(b) and
subject to the requirements of Article V and Section 8.01, a retirement
allowance shall be payable to a Participant who Separates From Service on
account of a Total and Permanent Disability after being in the continuous employ
of the Company and its Affiliates from his or her most recent designation as a
Participant by the Committee.

(b) A Participant described in Section 5.02(a) who is not a Specified Employee
as of the date the Participant Separates From Service on account of a Total and
Permanent Disability will begin receiving an Early Retirement Allowance or
Normal Retirement Allowance on the 15th day of the month following the month in
which occurs the later of (i) the date of the Participant’s Separation From
Service or (ii) the earlier of (A) the first date that the Participant would
have been eligible to receive an Early Retirement Allowance or (B) the first
date that the Participant would have been eligible to receive a Normal
Retirement Allowance.

(c) A Participant described in Section 5.02(a) who is a Specified Employee as of
the date the Participant Separates From Service on account of a Total and
Permanent Disability will begin receiving an Early Retirement Allowance or
Normal Retirement Allowance on the 15th day of the month following the month in
which occurs the later of (i) the date the Participant Separates From Service or
(ii) the earlier of (A) the first date that the Participant would have been
eligible to receive an Early Retirement Allowance or (B) the first date that the
Participant would have been eligible to receive a Normal Retirement Allowance;
provided, however, that if the Participant’s Total and Permanent Disability does
not satisfy the requirements of a “disability” within the meaning of Treasury
Regulations Section 1.409A-3(i)(4), then the commencement of the Participant’s
409A Benefit shall be delayed until the 15th day of the month that is seven
months following the month in which the Participant Separates From Service. If
the Participant’s 409A Benefit is subject to the six month delay described in
the preceding sentence, then the monthly retirement allowance that is paid to
the Participant on the 15th day of the seventh month shall include any amounts
that would have been paid to the Participant under Section 5.02 had the six
month delay described in the preceding sentence not been in effect.

(d) Section 5.02(a) shall not apply if the Participant recovers from his or her
Total and Permanent Disability prior to the date his retirement allowance is
scheduled to begin. If such Participant does not return to the active employ of
the Company and its Affiliates at that time, the Participant will be deemed to
have Separated From Service as of the date such Participant first Separated From
Service on account of his or her Total and Permanent Disability.

 

  35   Revised January 1, 2005



--------------------------------------------------------------------------------

5.03. Continuous Employment.

The Committee, in its discretion, shall determine the extent, if any, to which
leaves or absence for military service, governmental service and other reasons
shall be deemed not to have caused an interruption in a Participant’s continuous
employment with the Company and its Affiliates.

 

5.04. Non-Competition.

(a) As a condition for participating in the Plan, each Participant acknowledges
that during his or her employment by the Company and its Affiliates, he or she
will have access to and obtain confidential documents and information relating
to the business of the Company and its Affiliates. Each Participant acknowledges
and agrees that because the Company is granting him or her such access and
permitting him or her to obtain such confidential documents and information, any
competition by him or her with the Company unfairly would result in material
damage to the Company and its Affiliates and cause Company and its Affiliates to
suffer irreparable damage.

(b) Each Participant thus agrees that, once he or she has become entitled to a
benefit under this Plan in accordance with Section 5.01, then during his or her
employment and for a period of five years immediately following termination of
his or her employment (for any reason), Participant shall not directly or
indirectly own, manage, operate, join, control, be employed by or consult with
any firm or business entity which is in the same business as, or similar to, the
Company or any of its Affiliates and which competes with the Company or any of
its Affiliates. Recognizing the broad geographic scope and unique nature of the
business of the Company and its Affiliates, and expressly acknowledging the
Company’s legitimate interest in this restriction, each Participant agrees that
this restriction shall apply within a radius of 500 miles from such
Participant’s principal assignment with the Company and its Affiliates.

(c) Each Participant further agrees that, once he or she has become entitled to
a benefit under this Plan in accordance with Section 5.01, then during his or
her employment and for a period of five years immediately following his or her
Separation From Service (for any reason), the Participant will not hire, solicit
for hire or encourage to leave the Company’s or an Affiliate’s employment any
person who is then an employee of the Company or an Affiliate.

(d) Each Participant agrees that in the event of any breach or threatened breach
of his or her promises in this Section, the Company will not have an adequate
remedy at law and will suffer substantial and irreparable damage. Each
Participant accordingly agrees that the Company shall be entitled to obtain
specific enforcement of his or her promises, including but not limited to
temporary and permanent injunctions restraining such Participant from breaching
such promises. In addition to any remedy that may be afforded the Company, upon
a breach or threatened breach of the promise in this Section, such Participant
shall forfeit all rights under this Plan and no benefit or further benefit shall
be payable to the Participant, his or her surviving Spouse or Child. This
provision shall not bar the Company from any other remedies available to it for
such breach or threatened breach, including the recovery of damages and
attorneys’ fees.

 

  36   Revised January 1, 2005



--------------------------------------------------------------------------------

(e) The prohibitions of this Section are severable, and a finding by any court
that any one prohibition is unenforceable shall not affect the validity of any
other prohibition. Additionally, should any court find that any provision of
this Section is unenforceable, each Participant and the Company specifically
authorize the court to modify that provision and to enforce that provision as
modified.

Article VI

Administration of the Plan

 

6.01. Generally.

(a) The Plan shall be administered by the Committee. Subject to the provisions
of the Plan, the Committee may adopt such rules and regulations as may be
necessary to carry out the purposes hereof. The Committee’s interpretation and
construction of any provision of the Plan shall be final and conclusive.

(b) Without limiting the provisions of the preceding Subsection and subject to
the provisions of the Plan, the Committee shall take such actions and may adopt
such rules and regulations as may be necessary in order to ensure that the
payment of a Participant’s benefits that become vested on or after January 1,
2005, is consistent with the provisions of Section 409A of the Code and any
Treasury Regulations or administrative guidance promulgated thereunder.

 

6.02. Indemnification.

The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his or her
membership on the Committee, excepting only expenses and liabilities arising out
of his or her own willful misconduct. Expenses against which a member of the
Committee shall be indemnified hereunder shall include without limitation, the
amount of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted, or a proceeding brought
or settlement thereof. The foregoing right of indemnification shall be in
addition to any other rights to which any such member may be entitled.

 

6.03. Determining Benefits.

In addition to the powers hereinabove specified, the Committee shall have the
power to compute and certify the amount, kind and method of distribution of
benefits from time to time payable to or on behalf of Participants under the
Plan, to authorize all disbursements for such purposes, and to determine whether
a Participant, a surviving Spouse or Child is entitled to a benefit under the
Plan and the timing of payment for such benefit.

 

6.04. Cooperation.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
compensation of all Participants, their Retirement, death or other cause for
Separation From Service, and such other pertinent facts as the Committee may
require.

 

  37   Revised January 1, 2005



--------------------------------------------------------------------------------

6.05. Claims.

(a) It is not necessary to file a claim in order to receive Plan benefits.

(b) On receipt of a claim for Plan benefits, the Committee must respond in
writing within ninety days. If necessary, the Committee’s first notice must
indicate any special circumstances requiring an extension of time for the
Committee’s decision. The extension notice must indicate the date by which the
Committee expects to render a decision; an extension of time for processing may
not exceed ninety days after the end of the initial period.

(c) If a claim is wholly or partially denied, the Committee must give written
notice within the time provided in subsection (b). An adverse notice must
specify each reason for denial. There must be specific reference to provisions
of the Plan or related documents on which the denial is based. If additional
material or information is necessary for the claimant to perfect the claim, it
must be described and there must be an explanation of why that material or
information is necessary. Adverse notice must disclose appropriate information
about the steps that the claimant must take if he or she wishes to submit the
claim for review. If notice that a claim has been denied is not furnished within
the time required in subsection (b), the claim is deemed denied.

(d) The full value of a payment made according to the provisions of the Plan
satisfies that much of the claim and all related claims under the Plan against
the Committee and the Company and its Affiliates, each of whom, as a condition
to a payment from it or directed by it, may require the Participant, surviving
Spouse, Child, or legal representative to execute a receipt and release of the
claim in a form determined by the person requesting the receipt and release.

 

6.06. Review of Claims.

(a) On proper written request for review from a claimant to the Committee, there
must be a review by the Board. The Committee must receive the written request
before sixty-one days after the claimant’s receipt of notice that a claim has
been denied according to the preceding Plan Section. The claimant and an
authorized representative are entitled to be present and heard if any hearing is
used as part of the review.

(b) The Board must determine whether there will be a hearing. Before any
hearing, the claimant or a duly authorized representative may review all Plan
documents and other papers that affect the claim and may submit issues and
comments in writing. The Board must schedule any hearing to give sufficient time
for this review and submission, giving notice of the schedule and deadlines for
submissions.

(c) The Board must advise the claimant in writing of the final determination
after review. The decision on review must be written in a manner calculated to
be understood by the claimant, and it must include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decision is based. The written advice must be
rendered within sixty days after the request for review is received, unless

 

  38   Revised January 1, 2005



--------------------------------------------------------------------------------

special circumstances require an extension of time for processing. If an
extension is necessary, the decision must be rendered as soon as possible but no
later than 120 days after receipt of the request for review. If the Board has
regularly scheduled meetings at least quarterly, the following rules govern the
time for the decision after review. If the claimant’s written request for review
is received more than thirty days before a Board meeting, the decision of the
Board must be rendered at the next meeting after the request for review is
received. If the claimant’s written request for review is received thirty days
or less before a Board meeting, the decision of the Board must be rendered at
the Board’s second meeting after the request for review has been received. If
special circumstances (such as the need to hold a hearing) require an extension
of time for processing, the decision of the Board must be rendered not later
than the Board’s third meeting after the request for review has been received.
If an extension of time for review is required, written notice of the extension
must be furnished to the claimant before the extension begins. If notice that a
claim has been denied on review is not received by the claimant within the time
required in this paragraph, the claim is deemed denied on review.

Article VII

Termination, Amendment or Modification of Plan

 

7.01. Reservation of Rights.

Except as otherwise specifically provided, the Company reserves the right to
terminate, amend or modify this Plan wholly or partially at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Board. Notwithstanding the preceding, with respect to an
affected Participant, the Plan may not be amended, modified or terminated after
a Change in Control unless the affected Participant agrees to such amendment,
modification or termination in writing. Further, no termination of the Plan
shall cause a distribution of benefits to or for the benefit of a Participant
that is in violation of Section 409A of the Code and any Treasury Regulations
promulgated thereto.

 

7.02. Limitation on Actions.

The rights of the Company set forth in the preceding Section are subject to the
condition that its Board shall take no action to terminate the Plan or decrease
the benefit that would become payable or is payable, as the case may be, with
respect to a Participant, surviving Spouse or Child after the Participant has
reached his or her Early Retirement Date or the Participant, his or her
surviving Spouse or a Child has become entitled to a benefit under the Plan.

 

7.03. Effect of Termination.

Except as provided in Sections 7.01 and 7.02, upon the termination of this Plan
by the Board, the Plan shall be of no further force or effect, and neither the
Company nor the Participant or his or her surviving Spouse and Children shall
have any further obligation or right under this Plan. Likewise, the rights of
any individual who was a Participant and who ceases to be designated as a
Participant by the Committee shall cease upon such action.

 

  39   Revised January 1, 2005



--------------------------------------------------------------------------------

Article VIII

Miscellaneous

 

8.01. Limitation on Benefits.

Notwithstanding any other provision of the Plan, if the benefit payable to a
Participant, surviving Spouse or Child would constitute a “parachute payment”
(as defined in section 280G of the Internal Revenue Code of 1986, as amended),
the amount payable under the Plan and all such other payments shall be reduced
to the largest amount that will result in no portion of any such payments being
subject to the excise tax imposed by section 4999 of the Internal Revenue Code
of 1986, as amended. The determination of any reduction pursuant to this Section
shall be made by the Committee in good faith before any such payments are made
to the Participant, surviving Spouse or Child.

 

8.02. Unfunded Plan.

The Company has only a contractual obligation to make payments of the benefits
described in the Plan. All benefits are to be satisfied solely out of the
general corporate assets of the Company which shall remain subject to the claims
of its creditors. No assets of the Company will be segregated or committed to
the satisfaction of its obligations to any Participant, surviving Spouse or
Child under this Plan. If the Company, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his or her
rights under the Plan will be forfeited.

 

8.03. Other Benefits and Agreements.

The benefits, if any, provided for a Participant, his or her surviving Spouse
and his or her Children under the Plan are in addition to any other benefits
available to such Participant under any other plan or program of the Company for
its employees (other than an Executive Salary Continuation Agreement), and,
except as may otherwise be expressly provided for, the Plan shall supplement and
shall not supersede, modify or amend any other plan or program of the Company in
which a Participant is participating.

 

8.04. Withholding Taxes.

The benefit, if any payable to a Participant, his or her surviving Spouse and
his or her Children under the Plan shall be reduced by the amounts which the
Company, in its discretion, determines shall be withheld under applicable
federal, state and local income taxes and for any applicable employment-related
taxes.

 

8.05. Restrictions on Transfer of Benefits.

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant, surviving Spouse or Child under

 

  40   Revised January 1, 2005



--------------------------------------------------------------------------------

the Plan should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right to a benefit hereunder, then such
right or benefit, in the discretion of the Committee, shall cease and terminate,
and, in such event, the Committee may hold or apply the same or any part thereof
for the benefit of such Participant, his or her surviving Spouse, Children, or
other dependents, or any of them, in such manner and in such portion as the
Committee may deem proper.

 

8.06. No Guarantee of Employment.

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Company or an affiliate. In no event
shall the Plan by its terms or implications constitute an employment contract of
any nature whatsoever between the Company or an Affiliate and a Participant.

 

8.07. Successors.

The Plan shall be binding upon the Company and its successors and assigns;
subject to the powers set forth in Article VII, and upon a Participant, his or
her surviving Spouse and Children and either of their assigns, heirs, executors
and administrators.

 

8.08. Construction.

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

 

  41   Revised January 1, 2005